Citation Nr: 0626893	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.  In a 
February 2003 rating decision, the RO determined that 
clear and unmistakable error (CUE) had not been committed in 
a previous decision that had awarded a single 10 percent 
disability rating for bilateral tinnitus; the veteran has 
alleged CUE in the RO's failure to grant separate 10 percent 
ratings for each ear.

Presently, however, it is noted that the only prior 
determination of record pertaining to the veteran's tinnitus 
is a February 2002 rating decision that granted service 
connection for this condition and assigned an initial 10 
percent evaluation retroactively effective from June 27, 
2001.  That decision had not yet become final and binding on 
the veteran as of his February 3, 2003 date of claim 
(adjudicated by the RO as a petition for CUE), pending the 
expiration of one-year from notification of that decision on 
February 28, 2002.  See 38 C.F.R. §§ 3.104, 20.302(a) (2005).  
An allegation of CUE is a means of collaterally attacking a 
decision, but only where it is final on the merits.  So in 
the absence of finality to the 2002 rating decision, 
his statement will be considered instead as a timely notice 
of disagreement (NOD) with the 10 percent disability rating 
assigned for his tinnitus, and the issue now under review 
concerns whether he is entitled to a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).




FINDING OF FACT

The veteran has a 10 percent disability rating for his 
bilateral tinnitus, which is the maximum rating authorized 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

The veteran is not entitled to initial separate 10 percent 
disability ratings for his bilateral tinnitus as a matter of 
law.  38 U.S.C.A. §1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, DC 6260 (in effect prior to and as of 
June 13, 2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Furthermore, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court/CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" (including a claim for a higher initial rating 
for a just service-connected disability), therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Notwithstanding these legal requirements concerning the VCAA 
and its attendant duty to notify and assist, there remain 
some instances in which the VCAA is inapplicable.  This 
includes, particularly, those cases in which the issue at 
hand may be resolved entirely as a matter of statutory 
interpretation, and without review of the factual 
circumstances of that case.  See e.g., Smith v. Gober, 14 
Vet. App. 227,  231-32 (2000).  The present case involves 
such a situation, since the outcome is based upon 
interpretation and application of the provisions in the VA 
rating schedule for the evaluation of the veteran's service-
connected tinnitus disability, and primarily, under 38 C.F.R. 
§ 4.87, DC 6260 (as in effect prior to June 13, 2003).  
Regardless of whether the evidence establishes the veteran's 
tinnitus is perceived as unilateral or bilateral, 
the disposition of this appeal does not change.  Thus, the 
VCAA does not apply to this case because there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating        this claim.  See Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance   with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  See also Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  See also VAOPGCPREC 2-2004     
(March 9, 2004) (there is no additional evidence or 
information that could be provided to substantiate a claim 
for separate ratings for bilateral tinnitus, inasmuch as 
entitlement to this benefit is barred under the applicable 
law and regulations).      

Moreover, even when considering that the issue on appeal has 
been considered as a Fenderson-type increased rating claim, 
as opposed to the former CUE claim, the RO's April 2004 
statement of the case (SOC) in fact apprised him of the 
regulations pertaining to the evaluation of service-connected 
disabilities under the VA rating schedule.  The statement of 
the issue at that point incorrectly as a CUE claim also had 
no prejudicial impact on the outcome of the appeal -- since 
irrespective of how the issue is characterized (including if 
the veteran had alleged CUE in a final rating decision), the 
appeal may be determined based on the interpretation of VA 
law which precludes separate ratings for bilateral tinnitus, 
and without obtaining additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly 
the veteran's claim may be adjudicated on its merits without 
further development of the record.

As mentioned, the veteran wants separate compensable ratings 
for tinnitus, on the justification that the version of 38 
C.F.R. 4.87, DC 6260 from prior to June 2003, which was also 
in effect at the time he filed his February 2003 claim for 
increase  for service-connected tinnitus, provided for two 
distinct evaluations where there was bilateral tinnitus.  
Effective June 13, 2003, VA revised DC 6260 to provide that 
only a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87,         DC 
6260, Note 2 (2003).  The veteran's representative contends 
that because the veteran's claim for separate ratings was 
filed prior to the revised regulation, that the Board must 
then apply the law in effect prior to June 2003, which did 
not expressly prohibit the assignment of separate 10 percent 
ratings for tinnitus in each ear.  These arguments were 
initially presented in context of what was adjudicated as a 
claim for CUE, however, they remain applicable as well to the 
claim now under consideration for a higher initial rating for 
service-connected tinnitus.





Generally, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  Where that statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If so,   VA 
ordinarily should not apply the new provision to the claim.  
If there are no resulting retroactive effects, VA ordinarily 
must apply the new provision -- however, at no point prior to 
the effective date of that provision.                           
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. 
§ 5110(g);     38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).  These principles disfavoring retroactive legislation 
or rulemaking are consistent with the decision    of the 
Federal Circuit in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003),    which expressly overruled the Court's holding 
in Karnas v. Derwinski,                    1 Vet. App. 308 
(1991) to the extent that Karnas had permitted the 
retroactive application of a statute or regulation, that did 
not expressly provide for such application.  The previous 
version of a statute or regulation, if more favorable,   may 
still be applied prospectively without any such limitations 
as to the effective date of issuance of the revised criteria.  

In this case, the change to DC 6260 effective in June 2003 
did not provide for retroactive application.  See Schedule 
for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 
25,822 (May 14, 2003).  Thus, for the period since the     
June 2003 revision in the regulation expressly prohibiting 
the assignment of separate ratings for each ear, the 
veteran's claim must be denied based on the application of 
the revised rating criteria.

There remains for consideration, however, whether the veteran 
is at least entitled to application of the prior version of 
this regulation for the months of eligibility preceding the 
June 2003 amendment.  The original rating criteria effective 
prior to June 13, 2003 under the old DC 6260 also may be 
applied prospectively in the adjudication of his claim 
subsequent to June 2003, if warranting a more favorable 
result.  Unfortunately, though, his claim must be denied even 
when considering the former version of DC 6260.
In proceeding with an analysis of whether the rating criteria 
from prior to           June 13, 2003 provides for the 
assignment of separate compensable ratings for bilateral 
tinnitus under the appropriate construction of the provisions 
of the          VA rating schedule -- and including for the 
time period even following the       June 2003 regulatory 
revision, it should be noted at the outset there have been 
several recent developments in the law that warrant 
preliminary discussion.  

In April 2005, the Court issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), which reversed a decision 
of the Board that had concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA subsequently appealed the Court's decision 
in Smith to the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that may ultimately be overturned on appeal, 
the Secretary imposed a temporary stay at the Board on the 
adjudication of tinnitus claims affected by the Smith 
decision during the time period that the appeal to the 
Federal Circuit was pending.  The specific claims affected by 
the stay included:  (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than        
10 percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, DC 6260.  
Since this case at hand involves the first situation 
described above, adjudication of the veteran's claim at the 
Board was therefore deferred.  

More recently, however, the Federal Circuit reversed the 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).      Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

At present, in deciding the veteran's claim on the merits, 
review of the legal history as to the provisions for 
disability compensation for service-connected tinnitus should 
consist of, initially, the precedential opinion in VAOPGCPREC 
2-2003     set forth in May 2003 that specifically addressed 
the issue of separate compensable ratings for bilateral 
tinnitus.  The General Counsel held that DC 6260, as in 
effect prior to June 2003, authorized a single 10 percent 
disability rating for tinnitus, regardless of whether the 
tinnitus was perceived as unilateral, bilateral,                   
or in the head.  Separate ratings for tinnitus for each ear 
could not be assigned  under DC 6260 or any other diagnostic 
code.  See VAOPGCPREC 2-2003        (May 23, 2003).  
Precedential opinions of VA's General Counsel are binding on  
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2005).

38 C.F.R. § 4.25(b), provides that except as otherwise 
provided in the Rating Schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accident, etc., are to be rated 
separately, as are all other disabling conditions, if any.  
See also Esteban v. Brown, 6 Vet. App. 259 (1994);  38 C.F.R. 
§ 4.25(b) (2005).  The issue is, therefore, whether bilateral 
tinnitus constitutes two separate disabilities that are 
eligible for separate ratings.





Additionally, the assignment of separate ratings is dependent 
on a finding that the disease entity is productive of 
distinct and separate symptoms; the evaluation of   the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2005); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  In VAOPGCPREC 2-2003, 
the General Counsel noted that tinnitus is the perception of 
sound in the absence of any external stimulus.  Citing The 
Merck Manual 665 (17th ed. 1999).  VA also discussed the 
nature of tinnitus in the proposed amendment to DC 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a precursor 
of subjective tinnitus.  It is theorized 
that in true tinnitus the brain creates 
phantom sensations to replace missing 
inputs from the damaged inner ear, similar 
to the brain's creation of phantom pain in 
amputated limbs.  (Diseases  of the Ear, 
H. Ludman, and T. Wright, 6th ed., chapter 
11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research    
8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus, Allyn and Bacon, 
1995, J. Vernon and A. Moller (Eds)).  
True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).







VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology 
Service recently wrote a booklet titled 
Hearing Impairment, an Independent Study 
Course for health care providers.  The 
section on tinnitus states that the fact 
that most tinnitus appears to be coming 
from the ear led to a belief that tinnitus 
was generated in the inner ear, but this 
is not the case.  It further states that 
damage in the inner ear may be a precursor 
for subjective tinnitus, but that 
subjective tinnitus is generated within 
the central auditory pathways.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
68 Fed. Reg. 25,822 (May 14, 2003).

The medical treatise evidence documented in the Federal 
Register shows, as explained above, that tinnitus is a single 
disease entity manifested in a single disability, regardless 
of whether it is perceived as being in one ear, both ears, or 
in the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is inappropriate. The application of 
38 C.F.R. § 4.25(b) does not, therefore, provide a basis for 
assigning separate ratings for bilateral tinnitus.

The determination that section 4.87, DC 6260 does not support 
the assignment of separate ratings, is further supported by 
the regulatory scheme that forms the basis for evaluating the 
severity of a service-connected disability.  Disability 
ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The basis of disability evaluations is the 
ability to function under the ordinary conditions of daily 
life, including employment.  Regardless of the location of 
the disability, evaluations are based upon lack of usefulness 
of these body parts or systems.  38 C.F.R. § 4.10.  


The VA Rating Schedule does provide for separate ratings for 
a single disease entity that has multiple manifestations.  
For example, several of the diagnostic codes pertaining to 
the feet provide different ratings for unilateral versus 
bilateral involvement.  Having a disability that affects both 
feet, rather than just one foot, results in additional 
functional limitations, in terms of the ability to ambulate. 
Having tinnitus in both ears, however, does not result in 
significantly greater impact on the functioning of the 
auditory system, in comparison to having tinnitus in only one 
ear.

Pursuant to the phrase in 38 C.F.R. § 4.25(b) "except as 
otherwise provided," a single rating for multiple 
manifestations of the same disease entity can be applied only 
if the diagnostic code so specifies.  For instance, some of 
the diagnostic codes pertaining to the feet provide that the 
same rating applies regardless of unilateral or bilateral 
involvement.  The Board notes, however, that that lack of 
distinction applies to disabilities warranting the minimum 10 
percent rating, indicating that the disability is of 
insufficient severity to warrant distinct ratings for 
unilateral or bilateral involvement.

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus we need not look so far as the diagnostic 
codes pertaining to the feet; the diagnostic codes pertaining 
to the auditory system specify the situations in which 
separate ratings are applicable, depending on unilateral or 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears, or only one ear.  In addition, DC 6207 provides a 
30 percent rating for the complete loss of one auricle, and a 
50 percent rating for the complete loss of both auricles. 
None of the remaining diagnostic codes pertaining to the 
auditory system provide for unilateral versus bilateral 
involvement.






In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor. See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes). The Supreme Court also held in Brown, 
however, that "[a]mbiguity is a creature not of definitional 
possibilities but of statutory context. . ."  Brown, 513 
U.S. at 118 (citations omitted).  By reading the rating 
criteria for DC 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that separate 10 
percent ratings cannot be assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, DC 6260 (2002).  The 
diagnostic code does not distinguish between tinnitus that is 
perceived in one ear, both ears, or within the head.  Other 
diagnostic codes pertaining to the auditory system specify 
whether the rating is to be assigned based on unilateral or 
bilateral involvement (DC 6100 for hearing loss, and DC 6207 
for loss of auricle).  Because some of the diagnostic codes 
pertaining to the auditory system distinguish between 
unilateral and bilateral involvement, it is apparent from the 
regulation that the omission of that language from DC 6260 
was intentional. This interpretation of the diagnostic code 
is not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In sum, based on the provisions of VA's rating schedule (from 
when the                 pre-June 13, 2003 rating criteria 
were effective, and which also have not been substantively 
revised since then) and the history of regulatory amendments 
to the rating criteria at DC 6260 itself -- to include when 
reading DC 6260 in the context of the remaining diagnostic 
codes pertaining to the auditory system, that diagnostic code 
clearly indicates that a 10 percent rating applies to 
recurrent tinnitus,    whether involvement is unilateral or 
bilateral.  Moreover, as mentioned,                the recent 
decision of the Federal Circuit in Smith v. Nicholson, 451 
F.3d 1344            (Fed. Cir. 2006) upheld the 
interpretation of the legal authority applicable to the 
evaluation of tinnitus on the part of VA, that there is 
no conclusive basis upon which separate compensable ratings 
for tinnitus can reasonably be awarded, inasmuch as this 
represented a legitimate and reasoned interpretation of the 
applicable law and regulations.    

For these reasons, the Board concludes that the version of DC 
6260 in effect prior to June 2003 precludes an evaluation in 
excess of a single 10 percent rating for tinnitus.  Thus, the 
veteran's claim for separate 10 percent ratings for each ear 
for service-connected tinnitus must be denied under both the 
new and old versions of the regulation.  Since the higher 
rating sought is not legally permitted on any basis under DC 
6260, whether considering the former or revised version, it 
also follows that the veteran cannot receive a staged rating, 
in accordance with the Fenderson decision.  Where, as here, 
the disposition of this claim is based on the law,           
and not the facts of the case, the claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for initial separate 10 percent disability ratings 
for bilateral tinnitus is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


